EXHIBIT 10.27

 

NOTE REPURCHASE AGREEMENT

This NOTE REPURCHASE AGREEMENT (this “Agreement”) is dated as of December 30,
2019 and is among International Seaways, Inc., a corporation organized under the
laws of the Republic of The Marshall Islands (the “Company”), and BlackRock
Credit Alpha Master Fund L.P., HC NCBR Fund and The Obsidian Master Fund (the
“Selling Noteholders”).

BACKGROUND

WHEREAS, the Company issued $30,000,000 aggregate principal amount of its 10.75%
Step-Up Notes due 2023 (the “Notes”) pursuant to the Indenture, dated as of June
13, 2018, as amended on December 28, 2018 (the “Indenture”), between the Company
and GLAS Trust Company LLC, as trustee (the “Trustee”);

 

WHEREAS, pursuant to the Purchase Agreement, dated June 13, 2018, by and among
the Company, the Selling Noteholders and other initial purchasers party thereto,
and the Note Repurchase Agreement, dated September 17, 2018, by and between the
Company and Multi-Strategy Master Fund Limited, pursuant to which the Company
purchased from Multi-Strategy Master Fund Limited $2,069,000 aggregate principal
amount of the Notes, the Selling Noteholders purchased from the Company and
currently hold, in aggregate, $27,931,000 aggregate principal amount of the
Notes set forth opposite such Selling Noteholder’s name on Schedule I (the
“Repurchased Notes”);

 

WHEREAS, the Company has offered to repurchase, and the Selling Noteholders have
offered to sell, the Repurchased Notes at a price equal to 100.0% of the
aggregate principal amount thereof, together with accrued and unpaid interest
from December 15, 2019, the most recent date on which interest has been paid
pursuant to the Indenture, to, but excluding, January 15, 2020, plus an
aggregate premium in the amount of $992,436 (the “Aggregate Repurchase
Premium”);

 

NOW, THEREFORE, in consideration of the premises and the agreements set forth
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

ARTICLE I

SALE AND REPURCHASE

Section 1.1 Repurchase.  Subject to the terms and conditions of this Agreement,
at the Closing (as defined below), the Selling Noteholders shall sell, assign,
transfer, convey and deliver to the Company, and the Company shall purchase,
acquire and accept from the Selling Noteholders (such sale and purchase, the
“Repurchase”), the Repurchased Notes presently held by the Selling Noteholders
in the form of definitive IAI Notes Nos. IAI-1, IAI-2 and IAI-4, CUSIP No.
46032V AB2 (the “Definitive Notes”) attached hereto as Annex A.  The purchase
price for the Repurchased Notes shall be as follows:  (i) for IAI Note No.
IAI-1, 100.0% of the aggregate principal amount thereof plus accrued and unpaid
interest thereon from December 15, 2019 to, but excluding, January 15, 2020 (the
“Note 1 Repurchase Price”), plus $536,671 (the “Note 1 Repurchase Premium” and,
together with the Note 1 Repurchase Price, the “Aggregate Note 1 Repurchase
Price”), (ii) for IAI Note No. IAI-2, 100.0% of the aggregate principal amount
thereof plus accrued and unpaid interest thereon from December 15, 2019 to, but
excluding, January 15, 2020 (the “Note 2 Repurchase Price”), plus $198,480 (the
“Note 2 Repurchase Premium” and, together with the Note 2 Repurchase Price, the
“Aggregate Note 2 Repurchase Price”) and (iii) for IAI Note No. IAI-4, 100.0% of
the aggregate principal amount thereof plus accrued and unpaid






interest thereon from December 15, 2019 to, but excluding, January 15, 2020 (the
“Note 4 Repurchase Price”), plus $257,285 (the “Note 4 Repurchase Premium” and,
together with the Note 4 Repurchase Price, the “Aggregate Note 4 Repurchase
Price”. We refer to the Aggregate Note 1 Repurchase Price, the Aggregate Note 2
Repurchase Price and the Aggregate Note 4 Repurchase Price, collectively, as the
“Repurchase Price”.

Section 1.2 Closing. 

(a) The closing of the Repurchase (the “Closing”) shall take place at 1:00 p.m.,
New York City time on the Closing Date (as defined below) at the offices of
Simpson Thacher & Bartlett LLP, 425 Lexington Avenue, New York, New York 10017
or at such other time and place as may be agreed by the Company and the Selling
Noteholders, subject to satisfaction or waiver of all conditions set forth in
Section 1.3 hereof. The “Closing Date” shall be the later of (i) January 15,
2020 and (ii) the date on which the Funding Condition (as defined below) is
satisfied.  At the Closing, (a) each Selling Noteholder shall deliver or cause
to be delivered to the Company all of such Selling Noteholder’s right, title and
interest in and to the Repurchased Notes held by it (including delivery of the
respective Definitive Note to the Company or the Trustee for cancellation
thereof), together with all documentation reasonably necessary to transfer to
the Company its right, title and interest in and to the Repurchased Notes and
(b) the Company shall pay or cause to be paid, to the respective Selling
Noteholders, the Note 1 Repurchase Price, the Note 2 Repurchase Price and the
Note 4 Repurchase Price, in cash, by wire transfer of immediately available
funds in accordance with the wire transfer instructions provided by the Selling
Noteholders to the Company.

(b) On the date hereof, the Company shall pay or cause to be paid to the
respective Selling Noteholders the Note 1 Repurchase Premium, the Note 2
Repurchase Premum and the Note 4 Repurchase Premium, respectively, in cash, by
wire transfer of immediately available funds in accordance with the wire
transfer instructions provided by the respective Selling Noteholders to the
Company.

(c) The Company and the Selling Noteholders agree that, in connection with the
Repurchase and the payment of the Repurchase Price, the Selling Noteholders
will, on the Closing Date, direct the escrow agent in respect of the Notes to
release the funds held in escrow by it for the benefit of the Selling
Noteholders pursuant to that certain Depository Agreement, dated April 9, 2019,
by and between the Company and JPMorgan Chase Bank, N.A., as depository agent,
such funds to be used by the Company for such purposes as the Company may deem
appropriate (which may include funding a portion of the Repurchase Price).

(d) Notwithstanding anything in this Agreement to the contrary, if the
Repurchase has not been consummated by February 15, 2020, this Agreement (other
than the provisions of this Section 1.2(d)) shall cease to be of further effect;
provided however that the Company and the Selling Noteholders agree that they
shall enter into a supplemental indenture with the Trustee pursuant to which the
Aggregate Repurchase Premium shall be credited against the interest payments due
upon the Notes payable on March 15, 2020 (the “March Interest Payment Date”) and
June 15, 2020 (the “June Interest Payment Date”), with such amount to be
credited first against the March Interest Payment Date and second against the
June Interest Payment Date; and further provided that the Selling Noteholders
agree that, notwithstanding that no such supplemental indenture has been entered
into by the Company and the Trustee prior to the March Interest Payment Date or
the June Interest Payment Date, they will waive (and direct the Trustee to
waive) any default under the Indenture that is solely in respect of the payment
of interest in an aggregate amount up to and including the Aggregate Repurchase
Premium on the March Interest Payment Date and the June Interest Payment Date,
respectively.

Section 1.3 Conditions. 








(a) The obligations of the Company to consummate the Repurchase and to
effectuate the Closing are subject to (i) the condition that the representations
and warranties of the Selling Noteholders set forth in this Agreement shall be
true and correct in all material respects on and as of the Closing Date as
though made on and as of the Closing Date and (ii) the successful refinancing of
the outstanding Senior Credit Agreement (as defined in the Indenture) on terms
satisfactory to the Company in its sole discretion on or prior to February 15,
2020 (the “Financing Condition”); provided that the Financing Condition may
waived by the Company in its sole discretion. 

(b) The obligations of the Selling Noteholders to consummate the Repurchase and
to effectuate the Closing are subject to (i) the condition that the
representations and warranties of the Company set forth in this Agreement shall
be true and correct in all material respects on and as of the Closing Date as
though made on and as of the Closing Date and (ii) the full payment of the
Aggregate Repurchase Premium pursuant to Section 1.2(b) hereof.

ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE SELLING NOTEHOLDER

Each of the Selling Noteholders hereby makes the following representations and
warranties to the Company. 

Section 2.1 Power; Authorization and Enforceability.  

(a) It is an exempted company duly incorporated, validly existing and in good
standing under the laws of the Cayman Islands and has the power, authority and
capacity to execute and deliver this Agreement, to perform its obligations
hereunder, and to consummate the transactions contemplated hereby.  All
consents, orders, approvals and other authorizations, whether governmental,
corporate or otherwise, necessary for such execution, delivery and performance
by it of this Agreement and the transactions contemplated hereby have been
obtained and are in full force and effect.

(b) This Agreement has been duly executed and delivered by it and constitutes
its legal, valid and binding obligation, enforceable against it in accordance
with its terms, except as limited by applicable bankruptcy, insolvency,
reorganization and other similar laws of general applicability relating to or
affecting creditors’ rights and to general equity principles.

Section 2.2 No Conflicts. The execution and delivery of this Agreement by it and
the consummation by it of the transactions contemplated hereby does not and will
not constitute or result in a breach, violation or default under: (i) any
agreement or instrument, whether written or oral, express or implied, to which
it is a party; (ii) its certificate of incorporation; or (iii) any statute, law,
ordinance, decree, order, injunction, rule, directive, judgment or regulation of
any court, administrative or regulatory body, governmental authority,
arbitrator, mediator or similar body on the part of itself, except, in each
case, as would not reasonably be expected to have a material adverse effect upon
its ability to consummate the Repurchase and perform its obligations under this
Agreement.

Section 2.3 Title to Repurchased Notes.  As of the date hereof, it is the sole
legal and beneficial owner of and has good and valid title to the Repurchased
Notes to be sold by it and, upon delivery to the Company of the Repurchased
Notes against payment made therefor pursuant to this Agreement, good and valid
title to the Repurchased Notes, free and clear of any lien, pledge, charge,
security interest, mortgage, or other encumbrance or adverse claim, will pass to
the Company.

 








ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby makes the following representations and warranties to each of
the Selling Noteholders.

Section 3.1 Power; Authorization and Enforceability. 

(a) The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the Republic of The Marshall Islands and has the
power, authority and capacity to execute and deliver this Agreement, to perform
its obligations hereunder, and to consummate the transactions contemplated
hereby. All consents, orders, approvals and other authorizations, whether
governmental, corporate or otherwise, necessary for such execution, delivery and
performance by the Company of this Agreement and the transactions contemplated
hereby have been obtained and are in full force and effect.

(b) This Agreement has been duly executed and delivered by the Company and
constitutes a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization and other similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles.

Section 3.2 No Conflicts.  The execution and delivery of this Agreement by it
and the consummation by it of the transactions contemplated hereby does not and
will not constitute or result in a breach, violation or default under: (i) any
agreement or instrument, whether written or oral, express or implied, to which
the Company is a party; (ii) the Company’s certificate of incorporation or
bylaws; or (iii) any statute, law, ordinance, decree, order, injunction, rule,
directive, judgment or regulation of any court, administrative or regulatory
body, governmental authority, arbitrator, mediator or similar body on the part
of the Company, except, in each case, as would not reasonably be expected to
have a material adverse effect upon the ability of Company to consummate the
Repurchase and perform its obligations under this Agreement

Section 3.3 Cancellation of the Repurchased Notes.  Upon receipt of the
Repurchased Notes at the Closing, the Company will deliver the Repurchased Notes
to the Trustee (together with the Definitive Notes and any other customary
document reasonably requested by the Trustee) for cancellation pursuant to the
Indenture and provide the Selling Noteholders with evidence of cancellation
thereof.

Section 3.4 Payment of Fees and Expenses.  The Company will pay or cause to be
paid the fees, disbursements and expenses of the Selling Noteholders’ counsel in
connection with this Agreement and the transactions contemplated hereby, up to a
maximum amount of thirty thousand dollars ($30,000).

ARTICLE IV
MISCELLANEOUS PROVISIONS

Section 4.1 Notice.  All communications hereunder shall be in writing and
effective only upon receipt and

if to the Selling Noteholders, shall be delivered, mailed or sent to:

 

BlackRock Financial Management, Inc.

55 East 52nd Street








New York, New York 10055

Attention: Shantanu Agrawal

Email: shantanu.agrawal@blackrock.com

 

with copies to:

 

BlackRock Financial Management, Inc.

55 East 52nd Street

New York, New York 10055

Attention: David Trucano

Email: David.Trucano@blackrock.com

 

and

 

BlackRock Financial Management, Inc.

Office of the General Counsel

40 East 52nd Street

New York, NY 10022

Attention: BCA – International Seaways bond

Email: legaltransactions@blackrock.com

 

and if to the Company, shall be delivered, mailed or sent to:

 

International Seaways, Inc.

c/o International Seaways Ship Management LLC

600 Third Avenue, 39th Floor

New York, New York 10016

Attention: General Counsel / Legal Department.

 

Section 4.2 Entire Agreement.  This Agreement and the other documents and
agreements executed in connection with the Repurchase shall constitute the
entire agreement between the parties with respect to the subject matter hereof
and shall supersede all prior agreements and understandings, both written and
oral, between the parties with respect to the subject matter of this Agreement.
The Company waives to the full extent permitted by applicable law any claims it
may have against each of the Selling Noteholders in connection with the
Repurchase.

Section 4.3 Assignment; Binding Agreement.  Neither this Agreement nor any of
the rights, interests or obligations hereunder shall be assigned, in whole or in
part, by any of the parties without the prior written consent of the other
parties. Subject to the preceding sentence, this Agreement shall be binding
upon, inure to the benefit of, and be enforceable by, the parties hereto and
their respective successors and permitted assigns. Any purported assignment not
permitted under this Section 4.3 shall be null and void.

Section 4.4 Counterparts.  This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different parties in separate counterparts, each of which when executed and
delivered shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement. Copies of executed counterparts
transmitted by telecopy, telefax or electronic transmission shall be considered
original executed counterparts for purposes of this Section 4.4.








Section 4.5 Applicable Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York. The Company and each
of the Selling Noteholders each hereby submits to the non-exclusive jurisdiction
of the United States federal and state courts in the Borough of Manhattan in The
City of New York (a “New York Court”) in any suit or proceeding arising out of
or relating to this Agreement or the transactions contemplated hereby. The
Company and each of the Selling Noteholders each irrevocably and unconditionally
waives any objection to the laying of venue of any suit or proceeding arising
out of or relating to this Agreement or the transactions contemplated hereby in
a New York Court and irrevocably and unconditionally waives and agrees not to
plead or claim in any such court that any such suit or proceeding in any such
court has been brought in an inconvenient forum.

Section 4.6 Waiver of Immunity.  To the extent that the Company or any Selling
Noteholder has or hereafter may acquire any immunity (sovereign or otherwise)
from any legal action, suit or proceeding, from jurisdiction of any court or
from set-off or any legal process (whether service or notice, attachment in aid
or otherwise) with respect to itself or any of its property, the Company and any
such Selling Noteholder each hereby irrevocably waives and agrees not to plead
or claim such immunity in respect of its obligations under this Agreement.

Section 4.7 WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 4.8 No Third Party Beneficiaries or Other Rights.  This Agreement is for
the sole benefit of the parties and their successors and permitted assigns and
nothing herein express or implied shall give or shall be construed to confer any
legal or equitable rights or remedies to any person other than the parties to
this Agreement and such successors and permitted assigns.

Section 4.9 Amendments; Waivers.  This Agreement and its terms may not be
changed, amended, waived, terminated, augmented, rescinded or discharged (other
than in accordance with its terms), in whole or in part, except by a writing
executed by the parties hereto.

Section 4.10 Further Assurances.  Each party hereto shall use its reasonable
best efforts to do and perform or cause to be done and performed all such
further acts and things and shall execute and deliver all such other agreements,
certificates, instruments, and documents as any other party hereto reasonably
may request in order to carry out the intent and accomplish the purposes of this
Agreement and the consummation of the transactions contemplated hereby.

Section 4.11 Severability.  In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby.  The parties shall endeavor in good faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions,
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

(Signatures appear on the next page.)

 








IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

F.

 

 

 

INTERNATIONAL SEAWAYS, INC.

 

By:

/s/Jeffrey D. Pribor

 

Name:

Jeffrey D. Pribor

 

Title:

Senior Vice President, Chief Financial Officer

 

F.

 

 

 

BLACKROCK CREDIT ALPHA MASTER FUND L.P.

 

 

By:  BlackRock Financial Management Inc., in its capacity as investment advisor

 

By:

/s/Shantanu Agrawal

 

Name:

Shantanu Agrawal

 

Title:

Director

 

F.

 

 

 

HC NCBR FUND

 

 

By:  BlackRock Financial Management Inc., in its capacity as investment advisor

 

By:

/s/Shantanu Agrawal

 

Name:

Shantanu Agrawal

 

Title:

Director

 

F.

 

 

 

THE OBSIDIAN MASTER FUND

 

By:  BlackRock Financial Management Inc., in its capacity as investment advisor

 

By:

/s/Shantanu Agrawal

 

Name:

Shantanu Agrawal

 

Title:

Director

 

 








Schedule I

 

Selling Noteholders

 

 

Selling Noteholder

Repurchased Notes

BLACKROCK CREDIT ALPHA MASTER FUND L.P.

$15,104,000 (No. IAI-1)

HC NCBR FUND

$5,586,000 (No. IAI-2)

THE OBSIDIAN MASTER FUND

$7,241,000 (No. IAI-4)

Total

$27,931,000

 

 










Annex A

 

Definitive Notes IAI-1, IAI-2 and IAI-4

 

 



